UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K AMENDMENT NO. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)January 12, NEW ENERGY SYSTEMS GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 116 West 23rd St., 5th FL New York, NY 10011 (Address of Principal Executive Offices) 917-573-0302 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On January 12, 2010, New Energy Systems Group (the “Company”) closed the transactions contemplated by the share exchange agreement (the “Share Exchange Agreement”)dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“NewPower”).Pursuant to the Share Exchange Agreement, the Company acquired NewPower.Further information about the Share Exchange Agreement was provided above under Item 1.01 of the Current Report filed by the Company on December 15, Pursuant to the Share Exchange Agreement, the Company issued to the shareholders of NewPower, proportionally among the NewPower Shareholders in accordance with their respective ownership interests in NewPower immediately before the closing of the Share Exchange, an aggregate of 1,823,346 shares of the Company’s Common Stock with a restrictive legend, and US $3,000,000. The Company paid US $3,000,000 in December of 2009. There were no material relationships between the Company or its affiliates and any of the parties to the Share Exchange Agreement, other than in respect of the Share Exchange Agreement. Item3.02 Unregistered Sales of Equity Securities Pursuant to the Share Exchange Agreement, on January 12, 2010, we issued 1,823,346 shares of our Common Stock.
